Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   UNITED STATES OF AMERICA,

              Plaintiff,                         Case No.: 1:20-cv-23278-MGC

        v.

   REAL PROPERTY LOCATED AT 7505 AND
   7171 FOREST LANE, DALLAS, TEXAS 75230,
   WITH ALL APPURTENANCES, IMPROVEMENTS,
   AND ATTACHMENTS THEREON, AND ANY
   RIGHT TO COLLECT AND RECEIVE ANY PROFIT,
   RENT, INCOME, AND PROCEEDS THEREFROM,

              Defendant,
   ____________________________________________/

   UNITED STATES OF AMERICA,

              Plaintiff,                         Case No.: 1:20-cv-23279-RNS

   v.

   ALL RIGHT TO AND INTEREST IN PNC
   CORPORATE PLAZA HOLDINGS LLC HELD,
   CONTROLLED, OR ACQUIRED, DIRECTLY OR
   INDIRECTLY, BY OPTIMA CBD INVESTMENTS
   LLC AND/OR CBD 500 LLC, INCLUDING ANY
   INTEREST HELD IN OR SECURED BY THE REAL
   PROPERTY AND APPURTENANCES LOCATED
   AT 500 WEST JEFFERSON STREET, LOUISVILLE,
   KY 40202, et al.,

              Defendant,
   ____________________________________________/


          CLAIMANTS’ TIME-SENSITIVE JOINT MOTION TO VACATE
                     EX PARTE RESTRAINING ORDER
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 2 of 19




          The individual-Claimants and entity-Claimants, through undersigned
   counsel, 1 jointly move to vacate the applicable Ex Parte Restraining Orders, ECF#6
   (Cooke), ECF#5 (Scola), failing which, the Court should convene a prompt,
   adversarial evidentiary hearing with respect to the basis for the restraining order, and
   for any and all relief the Court deems just and appropriate.
   I.     Factual and Procedural Background
          On August 6, 2020, the Government filed two Verified Complaints for
   Forfeiture In Rem, both of which generally allege that forfeiture is permissible
   because, under the United States’ interpretation and application of Ukrainian law,
   various investments in the United States are “traceable to an international conspiracy
   to launder money embezzled and fraudulently obtained from PrivatBank [in the
   Ukraine].” See ECF#1:1, 15-16 (Cooke); ECF#1:1, 16-17 (Scola). Specifically, the
   United States alleges that so-called “misappropriated funds” were used to purchase
   interests in property located in Kentucky and Dallas. See ECF#1:1-2, 15-16 (Cooke);
   ECF#1:1-2, 16-17 (Scola). According to the Government, “Kolomoisky and
   Boholiubov recruited their American counterparts Korf and Laber [to] ... establish[]
   a complex system of entities in order to facilitate the laundering of the
   misappropriated funds, and to invest the funds in property and businesses in the
   United States.” ECF#1:19 (Cooke); ECF#1:19 (Scola). The Verified Complaints
   plead seven counts for civil forfeiture of properties located in Texas and Kentucky.
   ECF#1:32-38 (Cooke); ECF#1:38-44 (Scola). The verification pages are signed by
   supervisory special agent with the FBI Matthew B. Hoke. ECF#1:41 (Cooke);
   ECF#1:46 (Scola).

   1
     Because the entity-Claimants are corporations that “cannot appear pro se, and must be
   represented by counsel” Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985), counsel
   have appeared for the entity-Claimants to protect their interests at the outset, while reserving rights
   to seek modification of the restraining order to provide funds for the legal defense.
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 3 of 19




         A.     Initial Outreach To The Government
         On the morning of August 10, 2020, counsel for Claimants emailed the
   Government, stated that they would like to propose “interlocutory sale of the
   properties” and requested a conference call to discuss. Hours later, the government
   agreed to meet and confer while simultaneously filing, in Judge Scola’s case, an Ex
   Parte Application for Post-Complaint Restraining Order, (the “Ex Parte
   Application” or “Application”), under seal, which claimed that it was “likely that
   individuals with that expertise would try to further secrete and launder the asset to
   avoid forfeiture.” ECF#4:6-7 (Scola). The Government did not disclose to the Court
   that the undersigned counsel was reaching out to cooperatively negotiate an
   interlocutory sale of the properties, a material fact that would have detracted from
   the Government’s narrative that exigent circumstances required ex parte relief. The
   Government knew that the Kentucky property was already under contract to be sold,
   with a closing date scheduled for months later, in October 2020. During the meet
   and confer held on August 11, 2020, the Government indicated its amenability to an
   interlocutory sale and stated that it would get back to counsel, without disclosing to
   undersigned that the Ex Parte Application (ECF#4) had already been filed.
         Thereafter, on September 3, 2020, the Government filed, in Judge Cooke’s
   case, 20-cv-23278-MGC, another Ex Parte Application for Post-Complaint
   Restraining Order, again under seal, and again claimed that “it is highly likely that
   individuals with that expertise would try to further secrete and launder the asset to
   avoid forfeiture” of the property at issue in that case. ECF#5:5 (Cooke). The
   Government did not disclose to counsel that it had filed the Ex Parte Applications
   under seal and did not inform the Court that it was actively in discussion with the
   undersigned counsel regarding the disposition of the properties, in an effort to reach
   a good faith accommodation voluntarily and in an open and transparent fashion.
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 4 of 19




         B.     Ex Parte Application and Order—Kentucky Property (Scola)
         As discussed in section I.A, ante, within hours of counsel openly reaching out
   to discuss a potential interlocutory sale of the Kentucky property, the Government
   filed under seal its Ex Parte Application, dated August 10, 2020. ECF#4 (Scola).
   The Ex Parte Application sought restraint of, among other things, “real property and
   appurtenances located at 500 West Jefferson Street, Louisville, KY 40202 (‘PNC
   Plaza’) [and] any profit, rent, income, and proceeds therefrom.” ECF#4:1-2 (Scola).
   The Ex Parte application also sought to insert the Government as the de facto
   manager of the corporate entities that hold the real property, including “allow[ing]
   the United States to join in the Defendant Asset’s management, including by
   directing key business decisions about day to day operations and to monitor
   compliance with the Order by all lawful means available.” Id.
         On August 14, 2020, the Court adopted the Government’s proposed order
   verbatim, ECF#4-1(Scola), and entered its Ex Parte Restraining Order,
   ECF#5(Scola). The Ex Parte Order restrains the relevant Kentucky “real property
   and appurtenances [as well as] any profit, rent, income, and proceeds therefrom.”
   ECF#5:1-2 (Scola). It further requires the Claimants to “allow the United States to
   join in the Defendant Asset’s management, including by directing key business
   decisions about day to day operations,” effectively substituting the Government as
   ex parte property manager. Id. at 2-3. . Further, the Order prohibits all persons with
   a legal claim to the “Defendant Asset” from, among other things, “wasting,
   secreting, damaging, diminishing the value of, disposing of, or removing from the
   jurisdiction of this Court” their interests “unless approved in writing by the
   Government.” Id. The Ex Parte Order also “require[s] [Claimants] to maintain the
   present contracts and agreements related to the Defendant Asset” and thereby
   mandates the consummation of the “sale [of the PNC Plaza / Kentucky property] as
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 5 of 19




   agreed to in the Purchase and Sale Agreement dated July 17, 2020 and amended on
   July 23, 2020.” Id. at 2-3.
           The closing mandated by the Order is scheduled for October 16, 2020, and
   PNC Plaza / Kentucky property is expected to sell for approximately $23 million
   dollars. The Ex Parte Order then compels the Claimants to transfer the sale proceeds
   “into the custody of the United States Marshals Service pending the outcome of this
   action.” Id. at 3.
           C.    Ex Parte Application and Order—Dallas Property (Cooke)
           On September 3, 2020, the Government filed, under seal, its Ex Parte
   Application for Post-Complaint Restraining Order, which sought restraint of, among
   other things, “all right to and interest in the real property located at 7505 and 7171
   Forest Lane, Dallas, Texas 75230, with all appurtenances, improvements, and
   attachments thereon (the ‘CompuCom Campus’).” ECF#5:1 (Cooke). The Ex Parte
   Application also sought to direct the business operations of the owners of the Dallas
   property, including requiring “approval in writing, by the Government” before
   taking any action that might affect the value of the property, and further requiring
   the owners to “maintain the present contracts and agreements related to the
   Defendant Asset, and adhere to all provisions of any applicable contract or
   agreement, and to maintain the present condition of the Defendant Asset, including
   timely payment of the mortgage, insurance, utilities, taxes, and assessments[.]” Id.
   at 6.
           On September 4, 2020, the Court adopted the Government’s proposed order
   verbatim, ECF#5-1 (Cooke), and entered its Ex Parte Restraining Order, ECF#6
   (Cooke). The Ex Parte Order restrains the relevant Dallas property “with all
   appurtenances, improvements, and attachments thereon [as well as] any right to
   collect and receive any profit, rent, income, and proceeds therefrom,” ECF#6:1,
   requires that the Claimants (a) obtain “approv[al] in writing by the Government”
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 6 of 19




   before taking any action that might affect the value of the property (presumably
   including rental income), id. at 2:¶5.a, (b) “maintain the present contracts and
   agreements related to the Defendant Asset,” id. at 2:¶5.b, and (c) “maintain the
   current levels of rent, income, and any other proceeds it receives in the course of
   such operation,” Id. at 2:¶5.c.
         D.     Claimants Further Confer with Government and Contest Seizure
         On October 5, 2020, Claimants filed claims contesting the forfeitures.
   ECF#10, #11, #12 (Cooke); ECF#17, #18, #19 (Scola). On several occasions,
   Claimants have conferred with the Government in an effort to reach an
   accommodation to obviate the need for the instant motion. The PNC Plaza /
   Kentucky property (Scola), is expected to sell for approximately $23 million, which
   after paying off debt and fees, should net for Claimant Optima CBD 500, LLC, (the
   95% owner of the property), approximately $7 million.
         Claimant Optima CBD 500 LLC (“CBD 500”) is owned 100% by Claimant
   Optima CBD Investments LLC (“CBD Investments”). Claimant CBD Investments
   also owns a subsidiary named E. 12th Street LLC, which in turn owns a vacant lot
   in Cleveland. This vacant lot is mortgaged under a joint loan agreement, which is
   currently in default. CBD Investments was motivated to enter into the sale of CBD
   500’s Kentucky property in order to use some of the $7 million in closing proceeds
   from the sale of CBD 500’s Kentucky property to repay the mortgage holder of CBD
   Investment’s vacant lot and thereby avoid foreclosure of the mortgage on CBD
   Investment’s vacant lot, with the prospect of altogether freeing the vacant lot from
   the loan obligation.
         Accordingly, Claimants proposed to government counsel that approximately
   $500,000 to $2 million of the proceeds of the sale of Kentucky property be available
   to repay the mortgage holder of the vacant lot (amount to be negotiated with the
   mortgage holder), in exchange for the Government obtaining a corresponding lien
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 7 of 19




   on CBD Investment’s vacant lot in the same amount pending the outcome of this
   forfeiture proceeding. It bears repeating that Claimants’ sale of CBD 500’s Kentucky
   property was motivated in large part to generate cash to pay the mortgage holder of
   the CBD Investment’s vacant lot and thereby avoid foreclosure of the mortgage. If
   the proceeds of the sale of CBD 500’s Kentucky property were not going to be
   available to pay the mortgage holder of the vacant lot, Claimants would have
   endeavored to (and now would endeavor to) structure the deal with the buyer of the
   Kentucky property, if possible, to generate funds that CBD Investments could use
   (with permission of the Court, as required) to pay the mortgage holder of the vacant
   lot.
          In addition to sustaining the vacant lot, the entity-Claimants proposed to the
   Government that the sale proceeds from the Kentucky property also be available to
   pay for bona fide legal fees in defense of the instant forfeiture action. The entity-
   Claimants are corporations that “cannot appear pro se and must be represented by
   counsel.” Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985). As the
   Ex Parte Restraining Order would, by its terms, command the sale of the Kentucky
   property but then prohibit use of the sale proceeds, the entity-Claimants would not
   have cash flow to fund the defense of this forfeiture action.
          To date, the Government has refused any compromise with regard to the
   Kentucky property (Scola). The parties have not engaged in any discussion regarding
   modification of the Ex Parte Restraining Order with regard to the Dallas property
   (Cooke).
   II.    Summary of the Argument
          The Ex Parte Applications were plainly unconstitutional pursuant to United
   States v. James Daniel Good Real Prop., 510 U.S. 43, 52–57, 62 (1993), which holds
   that due process requires a hearing before the government may seize real property
   pending the resolution of a civil forfeiture action. The real property and ownership
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 8 of 19




   of the companies which hold the real property and exist solely to manage the real
   property could not be constitutionally seized without a pre-restraint hearing,
   especially where there were no exigent circumstances and counsel was actively
   apprising the Government of a contemplated sale and endeavoring to work with the
   Government cooperatively to effectuate the same.
         Because of the manner in which the Government chose to proceed after
   Claimants’ counsel began negotiations with the Government, Claimants had no
   opportunity to challenge the ex parte restraint of their interests in the property.
   Claimants have since conferred with the Government, and the Government asserts
   that the Claimants are not entitled to any post-restraint hearing, despite the Supreme
   Court’s decision in Good Real Prop., 510 U.S. at 52-57, which mandates a hearing
   before the government may seize real property pending the resolution of a civil
   forfeiture action.
         The Government’s Ex Parte Applications also cite 18 U.S.C. § 983 as their
   legal basis but ignore § 985, which governs civil forfeiture of real property and
   interests in real property. The Government indisputably sought and obtained the
   restraint of “real property” and have obtained an order that expropriates the interests
   derived therefrom, including “profit, rent, income, and proceeds” as well as
   compelling participation in various aspects of realty management. The Government
   should have notified the Court—especially given the ex parte nature of the
   application—that § 985 and its procedural protections govern real property
   forfeiture, not § 983.
         Pursuant to section 985(d), the Government was required to either: (1) afford
   the property owners a pre-restraint hearing at which they would be heard on the issue
   of probable cause; or (2) demonstrate an emergency justifying an ex parte
   determination of probable cause for seizure of the property. See 18 U.S.C. §§
   985(d)(1)(A)-(B)(i-ii). For, the Government lawfully to proceed ex parte, it had to
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 9 of 19




   demonstrate exigent circumstances. See id. at § 985(d)(1)(A)-(B)(ii). With a lis
   pendens already in place, the Government had no need for a more intrusive order,
   particularly given that Claimants, through counsel, had notified the Government of
   their intentions. See id. at § 985(d)(2)(“the Government shall show that less
   restrictive measures such as a lis pendens … would not suffice to protect the
   Government’s interests in preventing the sale, destruction, or continued unlawful use
   of the real property.”).
          Even assuming arguendo that the Government adequately identified an actual
   emergency supported by articulable evidence, (it did not—and could not because
   counsel was transparent and actively reaching out and consulting with the
   Government), Claimants remain entitled to “a prompt post-seizure hearing during
   which the property owner shall have an opportunity to contest the basis for the
   seizure.” Id. at § 985(e) (emphasis added). Claimants maintain that any ex parte, pre-
   hearing restraint of real property would have been unconstitutional based on the
   holding of Good Real Property, but even the minimum protection of § 985(e) was
   ignored, and the applicability of § 985 was never even disclosed to the Court. To
   date, Claimants have not been afforded a hearing and the Government still disputes
   entitlement to a prompt hearing, despite section 985(e)’s clear language. 2
          Moreover, even if the Ex Parte Application and Order did not implicate
   interests in real property, (and they do), the claimants would still be entitled to a
   prompt post-restraint hearing, pursuant to due process case law. The Government

   2
     As to the Kentucky property (Scola), this motion is especially time-sensitive insofar as the
   Government intends for the mandated sale to convert the real property into cash and then argue
   that a hearing is no longer required. See 18 U.S.C. § 985(f)(2)(“This section— does not apply to
   forfeitures of the proceeds of the sale of such property or interests….”). But the Government
   cannot short circuit the procedural requirements of § 985(e) by orchestrating an ex parte forced
   sale. If an interest in real property is seized at the outset, then Claimants are entitled to the
   procedural protections of section 985(e) at the outset, and the post-seizure hearing must therefore
   be provided “prompt[ly]”— at the outset. In any event, a hearing is still required as to the Dallas
   property (Cooke), for which no sale is imminent.
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 10 of 19




   cannot expropriate and commandeer tens-of-millions-of-dollars-worth of real
   property without a hearing, based solely on a threadbare verification page and ex
   parte motion under seal. Due process, equity, and fundamental fairness affords the
   Claimants far more — including but not limited to a meaningful hearing and
   opportunity to confront meritless allegations.
   III.   Legal Principles—Statutory and Constitutional
          “The procedures governing civil forfeiture proceedings are mapped out across
   several overlapping statutory provisions in the United States Code.” In re 650 Fifth
   Ave. & Related Properties, No. 08 CIV. 10934 (LAP), 2020 WL 995886, at *3
   (S.D.N.Y. Mar. 2, 2020) (Preska, J.). “Seeing as civil forfeiture involves the seizure
   and confiscation of private property, that statutory framework necessarily reflects
   the bedrock requirements of the Due Process Clause of the Fifth Amendment, which
   provides that ‘[n]o person shall . . . be deprived of life, liberty, or property, without
   due process of law.’ ” Id. (citing U.S. Const. amend. V).
          “Section 985 of Title 18 of the United States Code codifies rules specifically
   applicable to civil forfeiture of ‘real property and interests in real property.’” Id. at
   *4 (quoting 18 U.S.C. § 985(f)(1)). “That statute lays out a general rule that ‘real
   property that is the subject of a civil forfeiture action shall not be seized before entry
   of an order of forfeiture.’” Id. (quoting 18 U.S.C. § 985(b)(1)(A)). The statute,
   however, carves out two situations where real property may be seized prior to the
   entry of an order of forfeiture. Id. First, where the Government has notified the court
   that it intends to effect a pretrial seizure of real property, a court may “issue[ ] a
   notice of application for warrant, cause[ ] the notice to be served on the property
   owner and posted on the property, and conduct[ ] a hearing in which the property
   owner has a meaningful opportunity to be heard.” Id. (quoting §§ 985(d)(1)(A)-
   (B)(i)). Second, where the Government has provided the same notice to the court,
   the court may make an ex parte determination that there is probable cause for
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 11 of 19




   forfeiture and that “exigent circumstances . . . permit the Government to seize the
   property without prior notice and an opportunity for the property owner to be heard.”
   Id. (quoting 18 U.S.C. § 985(d)(B)(ii)). 3
          To oversimplify the issue: if real property is involved, under § 985, the
   Government may seize the property before a trial only if (1) there is a hearing where
   property owners may be heard on the issue of probable cause or (2) there is an
   emergency justifying an ex parte determination of probable cause for seizure of the
   property. Id. However, where the property has been seized ex parte, the Court “shall
   conduct a prompt post-seizure hearing during which the property owner shall have
   an opportunity to contest the basis for the seizure.” Id. at § 985(e) (emphasis added).
          Even outside the context of seizure of real property, “considerations of due
   process can require the court to hold a post-restraint pretrial hearing in certain
   circumstances.” United States v. Melrose E. Subdivision, 357 F.3d 493, 499 (5th Cir.
   2004). “Although there does not seem to be a reported holding to this effect
   regarding . . . 18 U.S.C. § 983(j), authorities interpreting its criminal analogue, 21
   U.S.C. § 853(e), are in broad agreement that due process requires the district court
   to hold a prompt hearing at which the property owner can contest the restraining


   3
    The Government failed to demonstrate the existence of exigent circumstances (via an unverified
   motion, no less) for an intrusive ex parte order which effectuated a seizure, even if nominally
   denominated as only a “restraining” order. See Section III(A), infra.

           For purposes of paragraph (1)(B)(ii), to establish exigent circumstances, the
           Government shall show that less restrictive measures such as a lis pendens,
           restraining order, or bond would not suffice to protect the Government’s
           interests in preventing the sale, destruction, or continued unlawful use of the real
           property.

   18 U.S.C. § 985(d)(2). The Government obtained lis pendens, the Government knew that the
   closing date for the sale of the Kentucky property was not scheduled until months later (Scola),
   the Government knew that there was no risk of an imminent sale of the Dallas property (Cooke),
   and, moreover, counsel was openly discussing the potential sales with government counsel. Under
   these circumstances, the Government did not and could not demonstrate the requisite exigency.
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 12 of 19




   order—without waiting until trial to do so.” Id. (collecting cases). “This is the same
   approach that the Supreme Court has taken in civil cases where property is seized
   based on an ex parte proceeding.” United States v. Kaley, 579 F.3d 1246, 1257 (11th
   Cir. 2009) (citing Mitchell v. W.T. Grant Co., 416 U.S. 600 (1974)). “The Supreme
   Court has held that, in these situations, the debtor is, at least, owed a post-restraint
   hearing to determine whether probable cause actually exists.” Id. (citing Mitchell,
   416 U.S. at 607; Fuentes v. Shevin, 407 U.S. 67, 92 (1972).
          The need for a post-restraint hearing is even more compelling in a pre-
   indictment civil case such as this one because: “[i]n the criminal context, an ex parte
   pretrial restraining order under 21 U.S.C. § 853(e)(1)(A) is at least supported by a
   grand jury finding of probable cause, but that need not be the case in civil
   forfeitures”; the “ultimate resolution of a civil forfeiture case may be longer in
   coming, as such a case is not governed by the speedy trial considerations operative
   in a criminal case”; and “While a claimant in a civil forfeiture case might hope to
   regain restrained property quickly by filing a motion for summary judgment, the
   government can block this tactic by moving to stay the civil forfeiture proceeding
   pending the criminal trial [or investigation].” Melrose, 357 F.3d at 503 n.9.
         In any event, in all instances, due process requires a hearing before the
   government may seize real property pending the resolution of a civil forfeiture
   action. See Good Real Prop., 510 U.S. 43 at 52–57, 62.
         A. The Ex Parte Order Effectively Substituted the Government in Place
         of the Property Owners and Stripped the Claimants of All Property
         Rights and, Therefore, Constituted A Quintessential “Seizure.”

         18 U.S.C. § 985(f)(3) provides that “[t]his section— shall not affect the
   authority of the court to enter a restraining order relating to real property.” But
   because the so-called, Ex Parte Restraining Orders impose more than just a restraint
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 13 of 19




   on alienation—even if not physical occupation—they effect a seizure within the
   meaning of section 985 and the Due Process Clause.
         As other Courts have put it, the entire thrust of the Supreme Court’s reasoning
   in Good Real Property is that physical possession is not the sine qua non of real
   property seizure. See United States v. Property Identified as Lot Numbered 718, 20
   F. Supp.2d 27, 36 (D.D.C. 1998) (“What is a seizure? In Good Real Property, it was
   something less than physical eviction — the collection of rent.”); see also United
   States v. 408 Peyton Rd., S.W., Atlanta, Fulton County, GA, 162 F.3d 644, 650 (11th
   Cir. 1998) (“[T]he Supreme Court in Good did not intend for physical control to be
   of paramount importance when determining whether a constitutionally cognizable
   ‘seizure’ of real property has taken place.”). “A seizure of property occurs when
   there is some meaningful interference with an individual’s possessory interests in
   that property.” In re 650 Fifth Ave, 2020 WL 995886, at *5 (noting that “limited
   conception[s] of seizure face[] powerful headwinds in the caselaw.”).
         Judge Scola’s Ex Parte Restraining Order mandates a property sale and inserts
   the Government as property manager “including by directing key business decisions
   about day to day operations.” ECF#5:3 (Scola). Judge Cooke’s Ex Parte Restraining
   Order interferes with the Claimants’ “right to collect and receive any profit, rent,
   income, and proceeds” from their real property, ECF#6:1-2 (Cooke), by requiring
   that the Claimants (a) obtain “approv[al] in writing by the Government” before
   taking any action that might affect the value of the property (presumably including
   rental income), id. at 2:¶5.a, (b) “maintain the present contracts and agreements
   related to the Defendant Asset,” id. at 2:¶5.b, and (c) “maintain the current levels of
   rent, income, and any other proceeds it receives in the course of such operation,” Id.
   at 2:¶5.c. The mere “step of asserting control over the property,” Good Real Prop.,
   510 U.S. at 59, “cause[s] the requisite impact to Claimants’ exercise of their property
   rights such that they amount to a seizure of real property.” In re 650 Fifth Ave., 2020
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 14 of 19




   WL 995886, at *6. Accordingly, the procedural requirements of section 985 apply,
   notwithstanding 18 U.S.C. § 985(f)(3).
         B. Due Process Of Law Mandates A Hearing
         Even if section 985 were not in play, the Fifth Circuit case cited by the
   Government in a footnote to each of its Ex Parte Applications, ECF#5:4 n.3 (Cooke),
   ECF#4:6 n.2 (Scola), purportedly in support of the proposition that no hearing is
   required, actually supports Claimants’ position that a hearing is required. That case,
   United States v. Melrose E. Subdivision, “assume[d] without deciding that due
   process can mandate a post-restraint hearing under § 983(j)(1)(A).” 357 F.3d at 500.
   In performing its analysis, the Fifth Circuit recognized that the need for a post-
   restraint hearing is even more compelling in a pre-indictment civil case such as this
   one because: “[i]n the criminal context, an ex parte pretrial restraining order under
   21 U.S.C. § 853(e)(1)(A) is at least supported by a grand jury finding of probable
   cause, but that need not be the case in civil forfeitures”; the “ultimate resolution of
   a civil forfeiture case may be longer in coming, as such a case is not governed by the
   speedy trial considerations operative in a criminal case”; and “[w]hile a claimant in
   a civil forfeiture case might hope to regain restrained property quickly by filing a
   motion for summary judgment, the government can block this tactic by moving to
   stay the civil forfeiture proceeding pending the criminal trial.” Id. at 503 n.9.
         “[A]uthorities . . . are in broad agreement that due process requires the district
   court to hold a prompt hearing at which the property owner can contest the
   restraining order—without waiting until trial to do so.” Id. (collecting cases).
   “Seeing as civil forfeiture involves the seizure and confiscation of private property,
   that statutory framework necessarily reflects the bedrock requirements of the Due
   Process Clause of the Fifth Amendment, which provides that ‘[n]o person shall . . .
   be deprived of life, liberty, or property, without due process of law.’ ” In re 650 Fifth
   Ave., 2020 WL 995886, at *3 (Preska, J.). (citing U.S. Const. amend. V). “This is
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 15 of 19




   the same approach that the Supreme Court has taken in civil cases where property is
   seized based on an ex parte proceeding.” United States v. Kaley, 579 F.3d 1246,
   1257 (11th Cir. 2009) (citing Mitchell v. W.T. Grant Co., 416 U.S. 600 (1974)). “The
   Supreme Court has held that, in these situations, the debtor is, at least, owed a post-
   restraint hearing to determine whether probable cause actually exists.” Id. (citing
   Mitchell, 416 U.S. at 607; Fuentes v. Shevin, 407 U.S. 67, 92 (1972) ). At a
   minimum, a post restraint hearing is required at which the Claimants can challenge
   the Government’s factual predicate.
         In any event, in all instances, due process requires a hearing before the
   government may seize real property pending the resolution of a civil forfeiture
   action. See Good Real Prop., 510 U.S. at 52–57, 62.
         C. The Requisite “Opportunity To Contest The Basis For The Seizure”
         Includes The Right To Cross Examine.

         “The government’s decision to seek a pretrial seizure is not without some
   consequence.” United States v. Contents of Accounts, No. 3:10-CV-228-H, 2010 WL
   2556849, at *11 n.20 (W.D. Ky. June 18, 2010), aff'd in part, appeal dismissed in
   part, 629 F.3d 601 (6th Cir. 2011). “[I]t would seem questionable that the
   government could take property and then hide the witness whose affidavits
   supported the taking.” Id. In the instant case, the sole factual predicate for the ex
   parte seizure of the $23 million dollar asset and substitution of the Government as
   ex parte property manager is a single verification page executed by Matthew M.
   Hoke, “supervisory special agent with the FBI . . . assigned to the investigation in
   this case.” ECF#1:46. Agent Hoke swears that the facts are “true to [his] own
   knowledge, except that those matters herein stated to be alleged on information and
   belief, and as to those matters, [he] believe[s] them to be true.” Id. The “sources of
   [his] knowledge and information and the grounds of [his] belief” include
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 16 of 19




   “information supplied by other law enforcement officers, experts, and other
   witnesses, as well as [his] investigation of this case.” Id.
         Agent Hoke’s verified complaint contains factual allegations spanning several
   decades with facts and circumstances transpiring simultaneously on different
   continents, in different languages, not to mention the many legal conclusions that
   are interwoven with numerous provisions of the Ukrainian Criminal Code.
   Demonstration of a likelihood to prevail requires admissible evidence, not
   inadmissible hearsay or information and belief. Due process permits Claimants to
   engage in an examination of Agent Hoke. See United States v. Contents of Wells
   Fargo Bank Account XXX5826 in name of Auto. Consultants of Hollywood, Inc., No.
   1:13-CV-716, 2014 WL 12781321, at *5 (S.D. Ohio Feb. 4, 2014); Contents of
   Accounts, 2010 WL 2556849, at *11 n.20. “Both parties may present any additional
   evidence or testimony at the hearing that is relevant to the issue of probable cause to
   believe that the seized assets will ultimately be found to be forfeitable.” Contents of
   Wells Fargo Bank Account XXX5826, 2014 WL 12781321, at *5. Given that the only
   evidence submitted in support of probable cause to date is the single verification
   page of Agent Hoke, the “opportunity to contest the basis for the seizure” necessarily
   includes the opportunity to examine Agent Hoke and his basis for the factual
   assertions.
         D. Insofar as the Ex Parte Order was Improvidently Entered, The
         Government is Liable to Claimants for Proceeds Realized During the
         Improvident Restraint.

         A long line of cases have concluded that, even where property is later “found
   to be subject to forfeiture after the process due has been afforded,” the Government
   must “return [] any rents received or other proceeds realized from the property during
   the period” in which property was illegally seized without an appropriate hearing.
   408 Peyton Rd., 162 F.3d at 645. “[I]f property is seized ex parte and the Government
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 17 of 19




   can show at the § 985(e) post-seizure adversarial hearing that there is probable cause
   to believe the property is connected to crime, but cannot establish exigent
   circumstances, then the ex parte seizure is illegal and the proper remedy is to give
   the owner lost profits or rents for the period of illegal seizure a period terminated by
   a finding confirming the existence of probable cause following an adversarial
   hearing.” United States v. Bowman, 341 F.3d 1228, 1235 (11th Cir. 2003) (emphasis
   added); see also United States v. Real Property Located at 1184 Drycreek Road,
   Granville, OH, 174 F.3d 720, 728 (6th Cir. 1999); United States v. Marsh, 105 F.3d
   927, 932 (4th Cir. 1997); United States v. All Assets & Equip of W. Side Bldg. Corp.,
   58 F.3d 1181, 1193 (7th Cir. 1995); United States v. 20832 Big Rock Drive, 51 F.3d
   1402, 1406 (9th Cir. 1995); United States v. 51 Pieces of Real Prop. Roswell, N.M.,
   17 F.3d 1306, 1315–16 (10th Cir. 1994); United States v. 1461 W. 42nd St., Case
   No. 91-1077-CIV-DAVIS, ECF No. 644, (S.D. Fla. Mar. 10, 1999), aff’d, 251 F.3d
   1329, 1337 (11th Cir. 2001); United States v. Real Prop. Located at Incline Village,
   958 F. Supp. 482, 490 (D. Nev. 1997).
         Here, both Restraining Orders were obtained by the Government ex parte,
   without affording the property owners the statutory and constitutional process they
   were due under section 985 and the Constitution, see Good Real Prop., 510 U.S. at
   52–57, 62, and, moreover, without any exigent circumstances. To the extent that the
   Government has orchestrated an end-run-around the procedural protections codified
   in section 985(e), the Court should order the Government to “return [] any rents
   received or other proceeds realized from the property during the period” in which
   property was illegally seized without an appropriate hearing, including the proceeds
   of any forced sale of the Kentucky property (Scola) that deprives Claimants of
   income needed to funds other operations, e.g., paying the mortgage holder of CBD
   Investment’s vacant lot.
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 18 of 19




                                     CONCLUSION
         Claimants submit that the Ex Parte Restraining Orders should be vacated.
   Claimants reserve all other objections to this Court’s jurisdiction, including subject
   matter jurisdiction. Claimants’ effort to preserve their rights and dissolve the Ex
   Parte Orders should not be construed as a waiver of any rights, all of which are
   expressly reserved.
         WHEREFORE, Claimants respectfully move this Court to vacate the Ex Parte
   Restraining Orders, failing which, to promptly scheduling a post-seizure, adversarial
   evidentiary hearing.
                         REQUEST FOR A PROMPT HEARING
         Pursuant to Local Rule 7.1(b)(2), the Claimants hereby request a hearing on
   this motion because of the substantial and complex legal issues raised, the
   importance of the rights at stake, and the utility of discussing the factual nuances of
   the case.
          CERTIFICATION REGARDING PRE-FILING CONFERENCE
         Pursuant to Local Rule 7.1(a)(3), undersigned counsel conferred with counsel
   for the United States in a good faith effort regarding the matters set forth in this
   Motion. The United States opposes the relief requested in the Motion.
                                           Respectfully submitted,
                                           Black, Srebnick, Kornspan & Stumpf, P.A.
                                           201 South Biscayne Blvd., Suite 1300
                                           Miami, FL 33131 / Tel: (305) 371-6421

                                    By:    /s/ Howard Srebnick
                                           Howard Srebnick
                                             Florida Bar No. 919063
                                             HSrebnick@RoyBlack.com
                                           Robert T. Dunlap
                                             Florida Bar No. 11950
                                             RDunlap@RoyBlack.com
Case 1:20-cv-23278-MGC Document 15 Entered on FLSD Docket 10/12/2020 Page 19 of 19




                                      Kasowitz Benson Torres LLP
                                      1633 Broadway
                                      New York, New York 10019
                                      (212) 506-1700
                                      Marc E. Kasowitz
                                      Mark P. Ressler
                                      Ronald R. Rossi
                                      Sarmad M. Khojasteh
                                      Joshua Paul
                                      Pro Hac Vice Anticipated
                                      MKasowitz@kasowitz.com
                                      MRessler@kasowitz.com
                                      RRossi@kasowitz.com
                                      SKhojasteh@kasowitz.com
                                      JPaul@kasowitz.com

                                      Attorneys for Claimants Korf and the
                                      Corporate Entities

                                      Scott A. Srebnick, P.A.
                                      201 South Biscayne Boulevard
                                      Suite 1210
                                      Miami, FL 33131
                                      Telephone: (305) 285-9019
                                      Facsimile: (305) 377-9937
                                      Scott@srebnicklaw.com

                                      Attorney for Claimant Laber
